[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                                U.S. COURT OF APPEALS
                                Nos. 10-15970, 10-15971 &10-15972 ELEVENTH CIRCUIT
                                      Non-Argument Calendar           JUNE 21, 2012
                                   ________________________            JOHN LEY
                                                                        CLERK
    D.C. Docket Nos. 6:10-cr-00100-ACC-GJK-1, 6:10-cr-00254-ACC-GJK-1,
                           6:10-cr-00252-ACC-GJK-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellee,

                                                 versus

NICHOLAS BARBATI,

llllllllllllllllllllllllllllllllllllllll                        Defendant-Appellant.

                                     ________________________

                          Appeals from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 21, 2012)



Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:
      Nicholas Barbati appeals his sentence of 48 months of imprisonment

following his guilty pleas to knowingly filing a false claim with the Internal

Revenue Service, 18 U.S.C. § 287, knowingly and intentionally conveying false

information of an impending threat and hoax, id. § 1038, and knowingly and

willfully communicating a false distress message, 14 U.S.C. § 88(c). Barbati

argues that his sentence is procedurally and substantively unreasonable. We

affirm.

      Barbati is a serial hoaxer. He pleaded guilty to filing 20 false federal tax

returns seeking refunds of more than $100,000 for prostitutes that he allegedly

employed in an internet escort service; misrepresenting himself as an officer in the

U.S. Coast Guard in making a false threat about the space shuttle 45 minutes

before its scheduled launch; and reporting falsely to the Coast Guard that he was

on a yacht that was “taking on water” off the coast of an island. Barbati’s latter

two crimes cost the Coast Guard more than $110,000, but that amount does not

account for the cost and inconvenience created by Barbati’s 584 other false reports

to the Coast Guard, including a bomb threat, or his telephone calls to emergency

operators in which he reported plans to “kill his baby” and “recreate the Virginia

Tech massacre.”




                                          2
      The district court did not abuse its discretion. The district court considered

Barbati’s request for a sentence at the low end of the advisory range because of

childhood abuse and his cooperation with the government. But the district court

reasonably determined that an upward variance to 48 months of imprisonment was

required because a sentence within Barbati’s advisory guideline range of 24 to 30

months “would not provide just punishment or an adequate deterrence” given the

amount of time, money, and manpower expended to resolve his false reports.

Barbati argues that the district court failed to account for his cooperation or the

prompt disposition of his charges, but Barbati received a three-level reduction of

his adjusted offense level for accepting responsibility and providing assistance to

law enforcement. See United States Sentencing Guidelines Manual § 3E1.1 (Nov.

2010). Barbati’s sentence is reasonable.

      Barbati’s sentence is AFFIRMED.




                                           3